Citation Nr: 0402246	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-18 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a left ankle sprain, with laxity, currently 
evaluated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from August 1990 to August 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in October 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

At her October 2003 personal hearing, the veteran testified 
that she was receiving ongoing medical care for her service-
connected left ankle disability from the Foot & Ankle Clinic 
in Greeley, CO.  The latest records of that treatment in the 
claims file are dated in August 2002; up to date treatment 
records should be obtained.  

The Board also notes that a VA compensation examination was 
conducted in January 2002.  Although that examiner did list 
some clinical findings regarding the veteran's left ankle, he 
provided little comment on the functional impairment for the 
disability due to pain or instability.  Also, at least part 
of his comment on "DeLuca Issues" appears to be contrary to 
the veteran's own report of symptoms.  The Board believes 
that a more thorough orthopedic examination would be helpful 
in evaluating the veteran's service-connected left ankle 
disability.  

Further, the veteran has indicated that problems due to her 
left ankle disability have necessitated considerable time off 
from work and make her work more difficult.  Documentation of 
such time off from work and any pertinent concessions should 
be requested from the veteran's employer.  

Finally, in light of the veteran's hearing testimony and 
because VA's Rating Schedule does not provide specific 
criteria for evaluating the veteran's service-connected 
disability, the Board believes that the RO should consider 
possible referral of her claim for consideration of an 
extraschedular rating for the disability.  

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) held in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004), that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a VA claimant pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA) be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  The Court indicated that the words "upon 
receipt" in § 5103(a) mandate that notice given to a 
claimant after an initial unfavorable rating decision on the 
claim would not comply.  The RO should ensure that all notice 
and duty to assist provisions of the VCAA have been complied 
with, pursuant to Pelegrini.

Therefore, this case is REMANDED for the following additional 
actions:  

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated her for her service-connected 
left ankle disability since August 2002.  
With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request copies of 
the records of all treatment indicated by 
her, including records dated from August 
2002 from the Foot & Ankle Clinic in 
Greeley, CO.  All records so received 
should be associated with the claims 
file.  

2.  The RO should request that the 
veteran provide all dates during the past 
two years that her service-connected left 
ankle disability has necessitated absence 
from work and should submit documentation 
of such absences from her employer.  She 
should also submit documentation of any 
concessions made by her employer on 
account of the disability.  

3.  The RO should schedule the veteran 
for an orthopedic examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner's 
report should fully set forth all current 
complaints and pertinent clinical 
findings, and should describe in detail 
the presence or absence and the extent of 
any functional loss due to the veteran's 
left ankle disability.  Consideration 
should be given to any loss due to 
reduced or excessive excursion, or due to 
decreased strength, speed, or endurance, 
as well as any functional loss due to 
absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  

In particular, the examiner should 
comment on any functional loss due to 
weakened movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the appellant is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g., 
facial expression or wincing, on pressure 
or manipulation.  The examiner's inquiry 
in this regard should not be limited to 
muscles or nerves, but should include all 
structures pertinent to movement of the 
joint.  In addition, the examiner should 
express an opinion as to whether pain or 
other manifestations occurring during 
flare-ups or with repeated use could 
significantly limit functional ability of 
the affected part.  The examiner should 
portray the degree of any additional 
range of motion loss due to pain on use 
or during flare-ups.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  

4.  The RO must ensure that all notice 
and duty to assist provisions set forth 
in the VCAA have been complied with, 
pursuant to Pelegrini.  The RO should 
ensure that all evidentiary development 
requested herein, including the requested 
examination and medical opinion, is fully 
completed.  

5.  Upon completion of the requested 
development, the RO should again consider 
the veteran's claim for an increased 
rating, including an analogous rating 
under all pertinent diagnostic codes and 
including possible referral for 
consideration of an extraschedular 
rating.  If any action remains adverse to 
the veteran, she and her accredited 
representative should be furnished with a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



